DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive.

	In response to applicant's arguments regarding Kwon not having the emission elements on plain view. It is respectfully disagreed since in Kwon’s annotated figures 2A-2B the emission do cross the display in plain view and it is clear that the view presented in 2A for the positioning of the emission units on the housing correspond in .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2018/0217679) in view of Gruhlke (US 2011/0032214).

    PNG
    media_image1.png
    361
    432
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    602
    media_image2.png
    Greyscale


As per claim 1, Kwon teaches “A display device, comprising: a display panel (Figure 1 display panel 100 having display area 151) comprising a plurality of pixels (Figure 4 display has a plurality of pixels) and a plurality of sensing elements (Figure 2B the display has a plurality of sensing elements 10); a roller around which at least a portion of the touch display panel is rolled (Figure 2A the touch display is rolled on the roller 105); a roller housing configured to receive the roller and having an opening configured to receive the display panel (Figure 2A roller housing 101 receives the display though an opening); emission unit disposed between the roller housing and the display panel (Figure 2A the emitter unit 30 is disposed between the housing 101 and the display panel 151), emission unit irradiating energy toward the display panel (Figure 2A the emitter unit 30 is irradiating energy towards the display panel); and a panel driver dividing a display portion of the display panel into a display area and a non-display area according to positions of sensing elements irradiated with the energy from the emitter unit, and deactivating at least a portion of the non-display area (paragraph [0125-0130] the position of the sensors is used to determine the rolling state of the display and depending on the position of the sensor 10 that detects the emitted field the display portions are either turned on or off) wherein the emission unit crosses the display panel in plain view (Figure 2A-2B the emission unit emits correspond to the positioning of the sensors 10 which means that the emission unit crosses the display panel in plain view).
Kwon seems to not explicitly disclose that “a plurality of light sensing elements” “a light source” unit irradiating a light in the direction of a light sensing element” “light sensing unit”.
(Figure 9 light sensing elements configure to detect the light emitted by a light emitter and perform an action based on receiving the light on the sensor or not) “a light source” unit irradiating a light in the direction of a light sensing element” (Figure 9 light emitters 902e,904e are configured to emit light in the direction of the light receiver sensor 902s,904s additionally a light emission unit can be construed as the combination of all light emitting elements on at least one side Figure 9).
	It would have been obvious to one of ordinary skill in the art to modify Kwon’s system to include Gruhlke’s teaching of utilizing a light emitter in combination with a light on a system in order to perform action based on the detection or absence of the light signal detected on the sensor because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Kwon’s magnetic sensor type in combination with a magnetic emitter and Gruhlke’s light sensor in combination with alight emitter perform the same general and predictable function, the predictable function being they both performs actions based on the presence or absence of an energy filed detected by the sensor. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in substitution of Kwon’s magnetic sensors and emitter by replacing it with Gruhlke’s light sensing and emitting sensor type. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per claim 2, Kwon as modified teaches wherein the light source unit s disposed adjacent to the opening (Figure 2A the source unit 130 is disposed adjacent to the opening).

	As per claim 3, Kwon as modified teaches “wherein the light source unit is disposed between the roller housing and the display panel, the light source unit being substantially parallel to a central axis of the roller” ( Figure 2A the source unit 130 is substantially parallel to the center axis of the roller).

	As per claim 4, Kwon as modified teaches “wherein the light sensing elements are arranged in columns substantially parallel to a central axis of the roller (Figure 2B sensors 10 arranged on columns composed of sensors 10a and 10a’ which form a column substantially parallel to the central axis of the roller 105), and the light irradiated from the light source unit is selectively irradiated to the light sensing elements in at least one column (Figures 2A-2B the energy emitted from the source 130 is selectively irradiated to the sensing elements 10).

As per claim 9, Kwon as modified teaches “wherein the light source unit extends in a first direction crossing a second direction in which the display panel moves, and the light source unit crosses two sides of the display panel, the two sides facing each other in the first direction (Figures 2A and 2b when looking at the figures it is evident that the emission unit crosses the display on the direction perpendicular to the direction that the display is pulled and retracted).

As per claim 10, Kwon as modified teaches wherein a first light sensing element of the light sensing elements is substantially aligned with a column of touch sensing elements on the display panel (Figures 2A and 2b the sensing elements 10a and 10a’ are substantially aligned with columns of the touch sensing area).




Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon  in view of Gruhlke in further view of Saka (US 6570103).

	As per claim 5, Kwon seems to not explicitly disclose “wherein the light source unit has a slit through which the light is emitted”.
	However, Saka on the other hand teaches “wherein the light source unit has a slit through which the light is emitted” (Figure 2-3 teaches having a slit 11 on a light source unit though which the light is emitted).
	It would have been obvious to one of ordinary skill in the art to modify Kwon as modified to include Saka’s teaching of having a slit on a light source unit because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Saka’s light source is comparable to Kwon as modified light source because both are light sources for a sensor system. Therefore, it would have being obvious to a person with ordinary skill in the art to modify Kwon as modified device to include Saka’s teachings described above with the predictable result of further improving the light focusing at the position where the sensor will detect.

	As per claim 6, Kwon as modified teaches “wherein the panel driver defines an area of the display portion between the light sensing elements irradiated with the light from the light source unit and an end of the display panel disposed inside the roller housing as the non-display area” (paragraph [0125-0131] the panel defines the area to be turned off or on based on the irradiation of energy on the sensor and the position of the sensor with respect to the touch panel).

	As per claim 7, Kwon as modified teaches “wherein the panel driver detects a touch line according to the positions of the light sensing elements irradiated with the light from the light source unit and defines an area of the display portion between the touch line and the end of the touch display panel disposed inside the roller housing as the non-display area” (paragraph [0125-0131] the panel defines the area to be turned off or on based on the irradiation of energy on the sensor and the position of the sensor with respect to the touch panel and the line defined by the sensors includes a touch line on it).

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Gruhlke in further view of Saka in further view of Xu (US 2011/0115748).

	As per claim 8, Kwon as modified seems to not explicitly disclose “wherein the light of the light source unit is an ultraviolet light”.
	However, Xu on the other hand teaches “wherein the light of the light source unit is an invisible light” (paragraph [0028] that any kind of light can be utilized for detection with light sensors including invisible light).
	Therefor it would have been obvious to a person with ordinary skill in the to provide the teachings of XU of utilizing invisible light on a light sensing system to Kwon as modified invention in order to prevent the light to interfere with the display visible light. 
	Kwon as modified seems to not explicitly disclose that the invisible light is ultra violet light .
	It would have been an obvious matter of design choice to a person of ordinary skill in the art to have the light source unit be ultraviolet light because Applicant has not disclosed that using ultraviolet light sources provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with Kwon as modified utilization of infra-red light sources because the light will still be invisible to the user and the light and in a different wavelength as the display light.
 	Therefore, it would have been an obvious matter of design choice to modify Kwon to obtain the invention as specified in claim.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797.  The examiner can normally be reached on 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624



/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624